Formerly known as:Jennison Blend Fund PROSPECTUS October 30, 2009 (As Supplemented February 16, 2010) Prudential Jennison Blend Fund, Inc. Ticker Symbols Class A: PBQAX Class C: PRECX Class B: PBQFX Class Z: PEQZX FUND TYPE Large, Mid- & Small-Cap Stock OBJECTIVE Long-term growth of capital As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 8 MANAGEMENT OF THE FUND 8 BUYING AND SELLING FUND SHARES 8 TAX INFORMATION 8 FINANCIAL INTERMEDIARY COMPENSATION 9 HOW THE FUND INVESTS 9 INVESTMENT OBJECTIVE AND PRINCIPAL POLICIES 10 OTHER INVESTMENTS AND STRATEGIES 13 INVESTMENT RISKS 18 HOW THE FUND IS MANAGED 18 BOARD OF DIRECTORS 18 MANAGER 19 INVESTMENT SUBADVISER 19 PORTFOLIO MANAGERS 21 DISTRIBUTOR 21 DISCLOSURE OF PORTFOLIO HOLDINGS 22 FUND DISTRIBUTIONS AND TAX ISSUES 22 DISTRIBUTIONS 23 TAX ISSUES 24 IF YOU SELL OR EXCHANGE YOUR SHARES 26 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 26 HOW TO BUY SHARES 41 HOW TO SELL YOUR SHARES 44 HOW TO EXCHANGE YOUR SHARES 48 FINANCIAL HIGHLIGHTS 53 GLOSSARY 53 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The Fund's investment objective is long-term growth of capital. This means the Fund seeks investments whose price will increase over several years. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 29 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 38. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None Redemption fee None None None None Exchange fee None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class Z Management fees .49 .49 .49 .49 + Distribution and service (12b-1) fees .30 1.00 1.00 None + Other expenses .25 .25 .25 .25 Total annual Fund operating expenses 1.04 1.74 1.74 .74 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $650 $863 $1,092 $1,751 $650 $863 $1,092 $1,751 Class B 677 848 1,044 1,780 177 548 944 1,780 Class C 277 548 944 2,052 177 548 944 2,052 Class Z 76 237 411 918 76 237 411 918 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 122% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund normally invests at least 80% of its investable assets in equity and equity-related securities. The Fund may invest in securities of issuers of any market capitalization-size. In deciding which securities to buy, the Fund's portfolio managers use a blend of investment styles. That is, they invest in equity and equity-related securities from traditionally growth and value areas, as well as stocks exhibiting characteristics of both. The Fund's portfolio managers use quantitative analytics to complement their fundamental investment process, and to provide additional investment insights on which to make investment decisions from time to time. In addition to common stock, the equity-related securities that the Fund may invest in include, but are not limited to, preferred stock and convertible securities.
